Citation Nr: 1529846	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-14 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected temporomandibular joint dysfunction (TMJ) prior to May 27, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1979 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota (hereinafter Agency of Original Jurisdiction (AOJ)), which denied a rating in excess of 10 percent for service-connected TMJ. 

By a July 2014 rating decision, the Veteran's service-connected TMJ was increased to 20 percent, effective May 27, 2014.  As the 20 percent disability rating is less than the maximum available rating, and there remains a period of time during the current appellate period during which the 20 percent rating was not in effect, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to May 27, 2014, the Veteran's service-connected TMJ was manifested by pain, crepitus, clicking, difficulty chewing, lateral excursion no less than 4 millimeters, and inter-incisal distance no less than 31 millimeters.

2.  Since May 27, 2014, the Veteran's service-connected TMJ is manifested by lateral excursion no less than 4 millimeters, and inter-incisal distance no less than 21-30 millimeters.



CONCLUSIONS OF LAW

1.  Prior to May 27, 2014, the criteria for a rating in excess of 10 percent for service-connected TMJ were not met.  38 U.S.C.A. §§ 1155, 5107, 5110(b)(2) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.400(o)(2), 4.1, 4.7, 4.40, 4.45, 4.59, 4.149, Diagnostic Code (DC) 9905 (2014). 

2.  Since May 27, 2014, the criteria for a rating in excess of 20 percent for service-connected TMJ are not met.  38 U.S.C.A. §§ 1155, 5107, 5110(b)(2) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.400(o)(2), 4.1, 4.7, 4.40, 4.45, 4.59, 4.149, DC 9905 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The record indicates that prior to the initial adjudication of the claims, the Veteran was provided with complete VCAA notification in a letter dated in October 2012.  The Board finds that the duty to notify has been met.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records, available VA treatment records, and her lay statements and those on behalf of the Veteran by her representative have also been obtained.  Further, the Veteran's service-connected TMJ was evaluated in November 2012 and May 2014.  The Veteran has asserted that the November 2012 VA examination was inadequate in that the VA examiner did not conduct measurements of her TMJ disability.  See December 2012 Notice of Disagreement, May 2013 VA-Form 9, and August 2014 statement.  However, the Board finds there to be no evidence of a failure to measure her TMJ disability or use the correct tools.  The examination report includes measurement of inter-incisal movement and lateral excursion.  The examination report clearly reflects the ROM measurements required to rate the Veteran's service-connected disability under Diagnostic Code 9905.  Accordingly, the resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to assist has been fulfilled.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.   Otherwise, the lower rating will be assigned.  Id. 

Although the veteran's entire history is reviewed when assigning a disability evaluation under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased rating claim, the application of staged ratings is considered.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed; in this case, January 19, 2011, one year prior to the Veteran's January 19, 2012, claim, until VA makes a final decision on the claim.   See Hart, supra; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).   When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id. 

By the November 2012 rating decision, the 10 percent rating assigned to the Veteran's service-connected TMJ, under DC 9905, was continued.  By the July 2014 rating decision, the rating was increased under DC 9905 to 20 percent, effective May 27, 2014.

DC 9905, which pertains to limitation of motion of temporomandibular articulation, provides for a 10 percent rating when the range of lateral excursion is limited from 0 to 4 millimeters or the inter-incisal range is limited to 31 to 40 millimeters.  A 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 millimeters.  A 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 millimeters, and a maximum 40 percent rating is assigned when the range is limited to 0 to 10 millimeters.  A Note to DC 9905 states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, DC 9905. 
As the Veteran is already in receipt of 10 percent ratings during both periods on appeal, and as the lateral excursion and inter-incisal distance may not be combined; the portion of DC 9905 related to providing a maximum 10 percent rating for limited lateral excursion may not serve as a basis for an increased rating in the present appeal.  Id.  The Board will thus limit its analysis to the Veteran's inter-incisal range.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2014).  In this case, however, the Veteran has demonstrated compensable limitation of motion during both appellate periods and further inquiry as to the presence of arthritis is not required.

In considering the applicability of other regulatory criteria, the Board finds that there is no evidence that the Veteran's service-connected TMJ is manifested by chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, nonunion of the mandible, loss of any part of the maxilla, mandible, ramus, condyloid process, hard palate, or teeth, or malunion or nonunion of the maxilla.  Thus DCs 9900-9903 and 9906-9916, contemplating the above-listed disorders, are not applicable in the present appeal.  38 C.F.R. § 4.150, DCs 9900-9903, 9906-9916 (2014).

On VA examination in November 2012, the Veteran reported episodic shooting pain and an occasional locking sensation in her jaw with yawning or chewing several times a week.  She also reported an episodic non-prostrating and brief headache from TMJ, which was relived with Motrin.  The Veteran further indicated that flare-ups impacted the function of her TMJ at times in the evening if she had a stressful day and/or when chewing hard foods.  After repetitive testing, the Veteran demonstrated inter-incisal distance of 31 to 40 millimeters and lateral excursion greater than 4 millimeters.  There was less movement than normal resulting in functional loss and/or functional impairment of the Veteran's TMJ disability, but there was no decrease in weakness, fatigability, incoordination, or any other functional limitation.  There was also no additional limitation in ROM of either TMJ following repetitive-use testing.  The Veteran complained of localized tenderness or pain on palpation of joints or soft tissues, as well as, clicking or crepitation.  The examiner further observed that her upper right last molar was worn down.  No x-rays were conducted.  Her TMJ disability did not impact her ability to work.  She did not report the use of a mouth guard.

A May 2014 VA treatment record shows that the Veteran presented for a "limited oral evaluation."  She claimed to have a muscular issue.  She was able to move laterally 5 millimeters both right and left.  She was also able to open her jaw 25 to 30 millimeters without discomfort.  The Veteran believed that it was purely muscular (masseters) and said there was no issue with either TMJ.  She further indicated that in the past, she had clicking of TMJs, but such was not evident on examination and she also reported that it was gone.  Palpation elicited no discomfort from either TMJ, but there was some discomfort if masseter muscles were given firm pressure.  There was no crepitus, clicking, or popping of either TMJ.  She was to return to the dental clinic for continuing care.

On VA examination in May 2014, the Veteran reported some masseter muscle pain, but not TMJ pain as she had during her prior VA examination in November 2012.  She denied that flare-ups impacted the function of her TMJ.  After repetitive testing, the Veteran demonstrated inter-incisal distance of 21 to 30 millimeters and lateral excursion greater than 4 millimeters.  There was less movement than normal resulting in functional loss and/or functional impairment of the Veteran's TMJ disability, but there was no decrease in weakness, fatigability, incoordination, or any other functional limitation.  There was also no additional limitation in ROM of either TMJ following repetitive-use testing.  She denied pain and crepitus, but complained of masseter muscle tenderness with firm pressure.  No x-rays were conducted.  Her TMJ disability did not impact her ability to work.

Prior to May 27, 2014, the Veteran demonstrated inter-incisal distance of 31 to 40 millimeters, with pain on palpation, clicking or crepitation of joints, less movement than normal, but without additional limitation in ROM after repetitive testing, on VA examination in November 2012.  There is no evidence of inter-incisal distance of less than 31 degrees, as is required for an increased rating, a 20 percent rating, under DC 9905.  Thus, DC 9905 may not serve as a basis for a rating in excess of 10 percent for service-connected TMJ prior to May 27, 2014.  38 C.F.R. § 4.150, DC 9905.  There is no evidence of greater limitation of motion.  While the VA examiner in November 2012, noted pain on palpation, clicking or crepitation of joints, functional loss and loss of range of motion after repetitive testing to include less movement than normal, there is no evidence that such functionally limited her motion.  38 C.F.R. §§ 4.40, 4.45, and 4.59; see Mitchell, DeLuca, supra.

Since May 27, 2014, the Veteran demonstrated inter-incisal distance of 21 to 30 millimeters, with less movement than normal, but without pain, weakened movement, excess fatigability, nor incoordination after repetitive testing, on VA examination in May 2014; and an inter-incisal distance of 25 to 30 millimeters on VA treatment in May 2014.  There is no evidence of inter-incisal distance of less than 21 degrees, as is required for an increased rating, a 30 percent rating, under DC 9905.  Thus, DC 9905 may not serve as a basis for a rating in excess of 20 percent for service-connected TMJ since May 27, 2014.  38 C.F.R. § 4.150, DC 9905.  There is no evidence of greater limitation of motion.  While the VA examiner, in May 2014, noted that the Veteran had functional loss and loss of range of motion after repetitive testing, to include less movement, she demonstrated 21 to 30 millimeters of motion after repetitive testing.  There is thus no evidence that such functionally limited her motion.  38 C.F.R. §§ 4.40, 4.45, and 4.59; see Mitchell, DeLuca, supra.

The Board has considered whether a higher evaluation might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  However, the Board finds that the evidence of record demonstrates that prior to May 27, 2014, the Veteran's service-connected TMJ warrants a 10 percent rating, and since May 27, 2014, the disability warrants a 20 percent rating.  The claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

The Board has considered the three-part test, based on the language of 38 C.F.R.     § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular evaluation, specifically: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The relevant rating criteria in the present appeal contemplate decreased lateral excursion and inter-incisal distance.  The Veteran has reported, competently and credibly, and demonstrated, other symptoms related to her service-connected TMJ, including pain, popping, clicking, and crepitus.  While these symptoms result in the limited motion contemplated by the rating criteria, it remains that such symptoms are not specifically considered.  Thus, arguably, the rating criteria do not necessarily contemplate the Veteran's symptomatology.  However, there is no evidence of an exceptional or unusual disability picture such as evidence of marked interference with employment or frequent periods of hospitalization.  The Veteran has not asserted or offered evidence that her symptoms have caused any, let alone marked, interference with employment.  There is no evidence of any hospitalization.   As there is no indicia of an exceptional or unusual disability picture, the second prong of the Thun test is not met and the Board need not consider wither the award of an extraschedular disability rating must be in the interest of justice.  Thus, referral for consideration of an extraschedular rating is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Lastly, a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that a claim for a TDIU is not raised by the record.  While it appears that the Veteran did not report her current employment status to the examiners in November 2012 and May 2014, the examiners noted that her disability did not impact her work; there is no evidence or assertion that the Veteran is unemployable due to her service-connected TMJ.  Further consideration of a TDIU is thus not warranted. 





(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 10 percent for service-connected TMJ, prior to May 27, 2014, is denied.

 A rating in excess of 20 percent for service-connected TMJ, since May 27, 2014, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


